                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    IDA V. CANLAS and OPHELLO S. CANLAS,                 CASE NO. C18-1175-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    JPMORGAN CHASE BANK, N.A.; MUFG
      UNION BANK, N.A., and does 1-10,
13
                             Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion to vacate trial dates until
18
     summary judgment is granted (Dkt. No. 19). On October 10, 2019, Fred Burnside, lead counsel
19
     for JPMorgan Chase Bank, N.A., and MUFG Union Bank, N.A., was in a severe bicycle
20
     accident. Because of the accident, Mr. Burnside will not be able to prepare for trial or participate
21
     in upcoming pre-trial filings. The Court therefore finds that there is good cause to change the
22
     case schedule to continue the remaining deadlines. Accordingly, the Court ORDERS that:
23
        1. Plaintiffs’ must file their response to Defendants’ motion for summary judgment (Dkt.
24
            No. 13) by February 10, 2020;
25
        2. Defendants must file their reply to Plaintiffs’ response by February 24, 2020;
26


     MINUTE ORDER
     C18-1175-JCC
     PAGE - 1
 1     3. The Clerk is DIRECTED to re-note Defendants’ motion for summary judgment (Dkt. No.

 2        13) for February 28, 2020; and

 3     4. The trial date and all related pre-trial deadlines are VACATED and will be re-set after the

 4        Court rules on Defendants' motion for summary judgment.

 5        DATED this 30th day of October 2019.

 6                                                       William M. McCool
                                                         Clerk of Court
 7
                                                         s/Tomas Hernandez
 8
                                                         Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1175-JCC
     PAGE - 2
